Prospectus PRAFX May 1, 2011 T. Rowe Price Real Assets Fund A stock fund seeking long-term capital growth through investments in companies that own or are involved with real assets. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Real Assets Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 5 Useful Information on Distributions and Taxes 10 Transaction Procedures and Special Requirements 16 Account Maintenance and Small Account Fees 19 3 More About the Fund Organization and Management 21 More Information About the Fund and Its Investment Risks 24 Investment Policies and Practices 28 Disclosure of Fund Portfolio Information 36 Financial Highlights 37 4 Investing with T. Rowe Price Account Requirements and Transaction Information 39 Opening a New Account 40 Purchasing Additional Shares 43 Exchanging and Redeeming Shares 44 Rights Reserved by the Funds 46 Information About Your Services 47 T. Rowe Price Brokerage 48 Investment Information 48 T. Rowe Price Privacy Policy 49 SUMMARY Investment Objective The fund seeks to provide long-term growth of capital. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.60% Other expenses 0.19% a Total annual fund operating expenses 0.79% a Other expenses are estimated. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1year 3 years $81 $252 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
